DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 04/07/2021. Claim(s) 1-33 are currently pending examination. Claim(s) 1, 8 & 16 are amended. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment to claim(s) on 04/07/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 18, 25-27, 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 16-17, 19-24, 28-31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 18, 25-27, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberlin et al. (US 2015/0244595 A1), in view of Narasimhan et al. (US 2014/0282037) and further in view of Baughman et al. (US 2013/0346614). 
Re Claim 1, Oberlin teaches a computer-implemented method of optimizing a computer resource configuration in a cloud environment to provision an information technology service, the method comprising: 
a) determining performance objectives for a provisioned information technology service based on working hours of users of the cloud environment; (Oberlin; FIG. 1; ¶ [0048]-[0051]; The embodiment(s) detail performance standards in a provisioned cloud environment, based on purchase-time and period run time associated with a user.) 
b) determining constraints for the provisioned information technology service based on the determined performance objectives; (Oberlin; FIG. 1-7; ¶ [0048]-[0051], [0069]-[0070]; Constraints such as cost, requirements and standards.) 
c) determining, based on the working hours, a desired computer resource configuration to achieve the determined performance objectives for the provisioned information technology service and to meet the determined constraints for the provisioned information technology service; (Oberlin; FIG. 1-9; ¶ [0048]-[0053], [0070]-
Oberlin does not explicitly suggest d) comparing a computer resource configuration with the desired resource configuration to determine configuration actions, wherein the configuration actions comprise transitioning a computer resource in the computer resource configuration to a new computer resource configuration; e) configuring available computer resources in the cloud environment and configuring the computer resource configuration in the cloud environment to realize the determined configuration actions; 
However, in analogous art, Narasimhan teaches d) comparing a computer resource configuration with the desired resource configuration to determine configuration actions wherein the configuration actions comprise transitioning a computer resource in the computer resource configuration to a new computer resource configuration; (Narasimhan; FIG. 1-2; ¶ [0017]-[0026], [0075]-[0088]; Designing solutions allows for a consumer to compares various computer resource configurations, in addition to selection of a plan fit their needs that includes design, configuring, planning, managing and deployment of resources.) 
e) configuring available computer resources in the cloud environment and configuring the computer resource configuration in the cloud environment to realize the determined configuration actions; (Narasimhan; FIG. 1-25; ¶ [0075]-[0088], [0092], [0095], [0106]-[0112]; The configuring of computer resources to meet requirements and needs.) 
Oberlin in view of Narasimhan to comparing configuration for the reasons of providing clouds services in a computer network. (Narasimhan Abstract) 
Oberlin-Narasimhan does not explicitly suggest f) evaluating a current performance of the configured available computer resources in the cloud environment and evaluating a current performance of the configured computer resource configuration in the cloud environment compared to the performance objective; g) determining if the desired computer resource configuration has been achieved based on the evaluated current performance of the configured available computer resources in the cloud environment and the evaluated current performance of the configured computer resource configuration in the cloud environment; h) generating a history of performance using the evaluated current performance of the configured available computer resources in the cloud environment and the evaluated current performance of the configured computer resource configuration in the cloud environment; and i) determining a new desired computer resource configuration to achieve the determined performance objectives using the generated history of performance.
However, in analogous art, Baughman teaches f) evaluating a current performance of the configured available computer resources in the cloud environment and evaluating a current performance of the configured computer resource configuration in the cloud environment compared to the performance objective; (Baughman; FIG. 1-4; Summary, ¶ [0031]-[0039]; The embodiment(s) detail the evaluations of paradigm 
g) determining if the desired computer resource configuration has been achieved based on the evaluated current performance of the configured available computer resources in the cloud environment and the evaluated current performance of the configured computer resource configuration in the cloud environment; (Baughman; FIG. 1-4; Summary, ¶ [0016]-[0019], [0031]-[0039; The embodiment(s) determines if paradigms achieved the desired results based on the evaluated performance metrics.) 
h) generating a history of performance using the evaluated current performance of the configured available computer resources in the cloud environment and the evaluated current performance of the configured computer resource configuration in the cloud environment; and (Baughman; FIG. 1-4; Summary, ¶ [0031], [0038]; The system creates and collects past learned data, a history of performance. The system uses current and previous performance metrics.)
i) determining a new desired computer resource configuration to achieve the determined performance objectives using the generated history of performance. (Baughman; FIG. 1; Summary, ¶ [0031]-[0038]; The system determining if changes to resources, paradigm are required to achieve a desired result.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberlin-Narasimhan in view of Baughman to configure, evaluate and determine performance metrics of resources for the reasons of creating a cloud computing system configured to assesses and evaluate the performance metrics of resource allocation. (Baughman Summary) 
Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 further comprising repeating step c) through step g).  (Narasimhan; FIG. 1-6; ¶ [0074]-[0089], [0105]; The embodiment(s) includes system planning, that supplies capacity and resources for clients that meets their needs and constraints.)

Re Claim 3, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 further comprising repeating step c) through step g) in near real time. (Narasimhan; FIG. 1; ¶ [0085]-[0087], [0107]; The real-time operation of and provisioning in the cloud computing platform.) 

Re Claim 4, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 further comprising repeating step c) through step g) until the determining if the desired computer resource configuration has been achieved based on the evaluated current performance of the configured available computer resources in the cloud environment and the configured computer resource configuration in the cloud environment determines that the desired computer resource configuration has been achieved. (Baughman; FIG. 1; Summary, ¶ [0031]-[0038]; The system determining if changes to resources, paradigm are required to achieve a desired result.)

Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 further comprising repeating steps step c) through step g) at a desired time interval.  (Narasimhan; FIG. 20-25; ¶ [0156]-[0161]; Conducting provisioning during set time periods.) 

Re Claim 6, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 5 wherein the desired time interval is less than fifteen minutes. (Narasimhan; FIG. 1, 21-22; ¶ [0008], [0152]-[0158]; Provisioning of services in minutes and hours.) 

Re Claim 7, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 further comprising establishing a monitoring threshold. (Baughman; FIG. 1; ¶ [0031] Various thresholds associated with cloud computing.) 

Re Claim 8, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 7 wherein the evaluating the current performance of the configured available computer resources in the cloud environment and the configured computer resource configuration in the cloud environment compared to the performance objective comprises being notified when the monitoring threshold exceeds desired range. (Baughman; FIG. 1; ¶ 

Re Claim 9, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 wherein the transitioning the computer resource in the computer resource configuration to the new computer resource comprises transitioning a computer resource comprising a type in the computer resource configuration to a new computer resource comprising a different type. (Baughman; FIG. 1; ¶ [0004], [0016], [0038], [0046]-[0047]; The embodiment(s) includes transferring job to different system having resources, in addition to various types of resources for various types of jobs/tasks.) 

Re Claim 10, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 wherein the transitioning the computer resource in the computer resource configuration to the new computer resource comprises transitioning a computer resource comprising a server in the computer resource configuration to a new computer resource comprising a service. (Baughman; FIG. 1; ¶ [0002]-[0004], [0016], [0038]-[0047]; The embodiment(s) includes transferring job to different system having resources, in addition to various types of resources for various types of jobs/tasks associated with services.) 

Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 wherein the determining performance objectives for the provisioned information technology service comprises determining performance objectives for the provisioned information technology service for at least two different business units. (Narasimhan; FIG. 1; ¶ [0009]-[0014], [0070]-[0085]; The cloud provision of resources to meet the requirements for a plurality of businesses and users.) 

Re Claim 12, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration of claim 1 wherein the determining performance objectives for the provisioned information technology service comprises determining performance objectives for the provisioned information technology service for at least two different organizational structures. (Narasimhan; FIG. 1; ¶ [0009]-[0014], [0070]-[0085], [0152]-[0163]; The cloud provision of resources to meet the requirements for a plurality of organizations, businesses and users.)

Re Claim 13, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 1 wherein the determining performance objectives for the provisioned information technology service comprises defining security requirements. (Narasimhan; FIG. 1-3; ¶ [0007]-[0017], [0071]-[0077], [0092]; Providing and meeting the security requirement of users.) 

Re Claim 14, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 1 wherein the determining performance objectives for the provisioned information technology service comprises defining service requests per second. (Narasimhan; FIG. 1; ¶ [0008]-[0012], [0072], [0084]; The servicing of request at various periods of time.) 

Re Claim 15, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 1 wherein the determining performance objectives for the provisioned information technology service comprises defining storage requests per second. (Narasimhan; FIG. 1-4; ¶ [0017], [0075]-[0079]; Storage requests.) 

Re Claim 18, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 1 wherein the determining performance objectives for the provisioned information technology service comprises defining a desired virtual desktop environment and a desired cost. (Narasimhan; FIG. 1; ¶ [0007]-[0022], [0079]-[0082]; Providing virtual services and associated costs.) 

Re Claim 25, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud 

Re Claim 26, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 1 wherein the configuration actions further comprise moving a work load to a new set of resources. (Baughman; FIG. 1; ¶ [0038]; Transferring job to a new location for completion.) 

Re Claim 27, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 1 wherein the configuration actions further comprise migrating a service to a new service. (Narasimhan; FIG. 1; ¶ [0021], [0072], [0124], [0151]; Migrations services.) 

Re Claim 32, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 1 further comprising updating the performance objectives for the provisioned information technology service based on the generated history of performance. (Baughman; FIG. 1-4; Summary, ¶ [0031], [0038]; The system creates 

Re Claim 33, Oberlin-Narasimhan-Baughman discloses the computer-implemented method of optimizing the computer resource configuration in the cloud environment of claim 32 wherein the updating the performance objectives for the provisioned information technology service based on the generated history of performance comprises predicting an expected load based on the generated history of performance. (Baughman; FIG. 1; ¶ [0016], [0022], [0027]; The predicting and monitoring of performance of working employing adaptive learning.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457